
	
		I
		111th CONGRESS
		1st Session
		H. R. 3464
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Braley of Iowa
			 (for himself, Mr. Manzullo,
			 Mr. Latham,
			 Mr. Boswell,
			 Mr. Loebsack,
			 Mr. King of Iowa,
			 Mr. Rehberg, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the National Future Farmers of America Organization and the
		  85th anniversary of the founding of the National Future Farmers of America
		  Organization.
	
	
		1.Short titleThis Act may be cited as the
			 National Future Farmers of America
			 Commemorative Coin Act of 2009.
		2.FindingsThe Congress finds that—
			(1)the National
			 Future Farmers of America Organization makes a positive difference in the lives
			 of students by developing their potential for leadership, personal growth, and
			 career success through agricultural education;
			(2)the National
			 Future Farmers of America Organization was founded in 1928, as the
			 Future Farmers of America, to provide leadership training for
			 high school students of vocational agriculture;
			(3)the National
			 Future Farmers of America Organization created a national agricultural
			 education model for use in public school systems that has been adopted by youth
			 leadership organizations throughout the world;
			(4)the National
			 Future Farmers of America Organization prepares its student members to think
			 critically, work in teams, and be successful in more than 300 careers relating
			 to the science, business, and technology of agriculture;
			(5)approximately
			 9,000,000 living former members of the National Future Farmers of America
			 Organization are prominent industry executives, members of Congress, community
			 members, farmers, and productive United States citizens;
			(6)in 2009, the
			 National Future Farmers of America Organization had 507,763 members in more
			 than 7,400 local chapters in all 50 States, Puerto Rico, and the United States
			 Virgin Islands;
			(7)the Future Farmers
			 of America was chartered by Congress in 1950, and continues to be an
			 intra-curricular educational organization within public school systems
			 throughout the United States; and
			(8)October 2012 will
			 mark the beginning of a year of celebration in honor of the 85th anniversary of
			 the founding of the National Future Farmers of America Organization, which took
			 place at the first national convention of the National Future Farmers of
			 America Organization.
			3.Coin
			 specifications
			(a)DenominationsIn
			 commemoration of the National Future Farmers of America Organization and the
			 85th anniversary of the National Future Farmers of America Organization, the
			 Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall mint and issue—
				(1)not more than
			 100,000 gold coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy; and
					(2)not more than
			 500,000 silver coins, which shall—
					(A)weigh 26.7
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the 85-year history of the National Future Farmers of America
			 Organization.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum; and
					(C)an inscription of
			 the year 2012.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the National Future Farmers of America
			 Organization and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Period of
			 issuanceThe Secretary may issue coins under this Act only for
			 the 1-year period beginning on January 1, 2012.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins minted under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and minting the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins minted
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge of $25 per gold coin and $10 per silver coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, the Secretary shall pay all of the surcharges received by
			 the Secretary from the sale of coins minted under this Act to the National
			 Future Farmers of America Foundation in Indianapolis, Indiana, for the creation
			 of an endowment to enhance and expand programs that encourage the development
			 of leadership skills, personal growth, and career success through agricultural
			 education and the Future Farmers of America.
			(c)AuditsThe
			 Comptroller General of the United States is authorized to examine such books,
			 records, documents, and other data of the organization described in subsection
			 (b) as may be related to the expenditures of amounts paid under subsection
			 (b).
			
